Citation Nr: 0208900	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from February 1952 to January 
1956, and from April 1956 to May 1971.  He died in April 
1998, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO determination of May 1998 that 
the veteran had not filed a formal claim for automobile and 
adaptive equipment.  In a decision dated in August 2000, the 
Board found that a formal claim had been filed, and remanded 
the case for consideration of the issue of entitlement to 
payment of automobile assistance, for purposes of accrued 
benefits.  That issue was denied by the RO in November 2001, 
and the appellant continued to appeal.  


FINDINGS OF FACT

In February 1998, the veteran was found to be eligible for 
financial assistance in the purchase of an automobile; such 
assistance was not paid prior to the veteran's death in April 
1998; and his surviving spouse claims accrued benefits for 
financial assistance in the purchase of an automobile.


CONCLUSION OF LAW

Financial assistance in the purchase of an automobile does 
not involve periodic monetary benefits, and it is not an 
accrued benefit payable to a surviving spouse.  38 U.S.C.A. 
§§ 3902, 5121 (West 1991 & Supp. 2002); 38 C.F.R. § 3.1000 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from February 1952 to January 
1956, and from April 1956 to May 1971.  He died in April 
1998, and the appellant is his surviving spouse.

The appellant contends that she has a valid claim for 
automobile assistance, which should be honored.  She has been 
notified of the evidence necessary to substantiate her claim 
and of the applicable legal criteria.  The essential facts 
are not in dispute; the case rests on the interpretation and 
application of the relevant law.  The Veterans Claims 
Assistance Act of 2000 does not affect matters on appeal when 
the issue is limited to statutory interpretation.  Dela Cruz 
v. Principi, 15 Vet.App. 143 (2001).  A review of the file 
indicates that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claim.  Accordingly, the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159); Dela 
Cruz.  

In February 1998, the appellant, on behalf of the veteran, 
submitted an application for assistance in the purchase of an 
automobile, based on the veteran's permanent loss of use of 
his hands and feet.  In a February 1998 RO decision, the 
veteran was found to be entitled to financial assistance in 
the purchase of an automobile, due to loss of use of his 
hands and feet resulting from service connected disabilities 
including residuals of a cerebrovascular accident.  See 38 
U.S.C.A. § 3902; 38 C.F.R. § 3.808.

In April 1998, the veteran died.  In May 1998, after the 
veteran's death, the RO sent a letter to him, relating that 
while he was eligible for an automobile allowance, his claim 
was not valid, because it was not signed by him.  The 
appellant disagreed with that determination, and claimed that 
she was entitled to the automobile assistance, for accrued 
benefits purposes.  In August 2000, the Board determined that 
a valid claim had been filed during the veteran's lifetime, 
and remanded the matter of whether the appellant was entitled 
to payment of the automobile assistance for accrued benefits 
purposes.  

Periodic monetary benefits to which a person was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, shall 
upon the death of such person be paid to the veteran's 
surviving spouse, children, dependent parent, or to the 
person who bore the expense of the last sickness and burial.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

However, the United States Court of Appeals for Veterans 
Claims has determined that financial assistance for the 
purchase of an automobile is not a periodic monetary benefit, 
for which accrued benefits may be authorized.  Gillis v. 
West, 11 Vet.App. 441 (1998).  Further, automobile purchase 
assistance must be paid directly to the seller of the 
automobile, whereas payment of accrued benefits is limited to 
specified family member or individuals who paid the expense 
of the last sickness and burial.  Id.  Therefore, as a matter 
of law, the appellant is not entitled to receive automobile 
purchase assistance under 38 U.S.C.A. § 3902 as an accrued 
benefit.  Id.; Sabonis v. Brown, 426 Vet.App. 426 (1994).  







ORDER

Entitlement to financial assistance in the purchase of an 
automobile, for accrued benefits purposes, is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

